United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-4018
                                    ___________

Leugene Cash Bettis,                *
                                    *
                 Appellant,         *
                                    * Appeal from the United States
       v.                           * District Court for the Eastern
                                    * District of Missouri.
Teamsters Brewery Workers Pension   *
Plan, St. Louis,                    *      [UNPUBLISHED]
                                    *
                 Appellee.          *
                               ___________

                            Submitted: June 14, 1999
                                Filed: June 21, 1999
                                   ___________

Before BOWMAN, HEANEY, and FAGG, Circuit Judges.
                          ___________

PER CURIAM.

       Leugene Cash Bettis appeals the district court's adverse grant of summary
judgment in Bettis's action to recover pension benefits under the Employee Retirement
Income Security Act. After careful review of the record and the parties' submissions,
we conclude that no error of law appears in the district court's ruling and that an
extended discussion is unnecessary. Contrary to Bettis's view, the record is clear that
Bettis was not eligible for pension benefits under the St. Louis Teamsters Brewery
Workers Pension Plan because she was not an employee of a participating union
employer. We thus affirm the district court's ruling. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-